Citation Nr: 1722269	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) for the period beginning on November 25, 2010 for purposes of accrued benefits.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability for purposes of accrued benefits.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970, including service in Vietnam from May 1969 to April 1970.  He died in March 2017; and-as his surviving spouse, the appellant has been substituted.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey, that granted service connection for PTSD and assigned an initial 30 percent rating, effective in March 2009.  The Veteran perfected an appeal of that determination. 

In a November 2013 decision, the Board allowed an initial 50 percent rating for PTSD, for the period prior to November 25, 2010; and, remanded the case to the Appeals Management Center (AMC) (now named the Appeals Management Office (AMO)) for additional development for the current period on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2016 mental examination report references mental health record entries related to the Veteran that are dated in April 2016.  (08/02/2016 VVA-DBQ Psych).  The records current in the claims file only cover the time period up to December 2013.  The August 2016 Supplemental Statement of the Case (SSOC) notes the examiner's reference but does not otherwise note any other mental  health records related to the Veteran.  Hence, the Board finds that the record is not sufficiently complete for appellate review.

Additionally, the file does not appear to contain an express determination by the AOJ that the claimant meets the requirements for substitution.  This should be undertaken on remand. 


Accordingly, the case is REMANDED for the following action:

1.  Make a formal finding as to the claimant's eligibility for substitution.

2.  Next, insure that all mental health records extant related to the Veteran that were generated after December 2013 are obtained and included in the claims file.

3.  After completion of the above, re-adjudicate the issues on appeal.  If the decision is in any way adverse to the appellant, furnish her and her representative, if any, a SSOC and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




